SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

843
CA 13-00299
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


JUDITH CIRIFALCO AND SALVATORE A.
CIRIFALCO, PLAINTIFFS-RESPONDENTS,

                     V                                             ORDER

U.S.I. BUILDING SERVICES, INC.,
DEFENDANT-APPELLANT.


DAMON MOREY LLP, BUFFALO (MICHAEL L. AMODEO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DAVID P. FELDMAN, BUFFALO, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered May 9, 2012. The order denied
the motion of defendant for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on August 12, 2013, and filed in the Niagara
County Clerk’s Office on August 22, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court